ARUNdell,
concurring: I concur in the result reached on the second point but not in the reasoning by which it is reached. The substance of the holding on this point is that the petitioner is not to be taxed in the year 1931 by reason of his acquiring possession in that year of premises on which his lessee had erected a building. This is the same conclusion arrived at in the Hewitt Realty case, in which the reasoning of the court was that improvements to leased premises which become a part of the realty do not result in income to the lessor until he sells the realty. At the time of sale, and not before, the enhancement in value, if any, resulting from the improvements is realized by the lessor. That seems to me to be the sound rule, and, applying it here, the conclusion must be that the surrender of the premises by the lessee in 1931 did not produce income to the lessor in that year.
Sternhagen, Tyson, and Harron agree with the above.